Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/21.
Claims 1-20 are allowable. The restriction requirement of method and device, as set forth in the Office action mailed on 12/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and device is withdrawn.  Claims 8-20, directed to a nonelected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a microelectronic device, comprising: a die having a connection surface, the die including a die conductor at the connection surface, the die conductor being electrically conductive; a pillar formed on the die conductor and where the pillar has a flared end on each of the pillar ends, but the prior art is silent with respect to the above teachings in combination with a pillar having a die end, and having a head end located opposite from the die end, the pillar being electrically conductive, the pillar being electrically coupled to the die conductor at the die end, wherein the die conductor extends past the pillar in a first lateral direction parallel to the connection surface; and a head electrically coupled to the pillar at the head end, wherein the head extends past the pillar in a second lateral direction parallel to the connection surface; wherein: the die conductor has a die conductor thickness, the die conductor thickness being a dimension of the first die conductor in a direction perpendicular to the connection surface, at a point of overlap between the die conductor and an edge of the pillar at the die end; the head has a head thickness, the head thickness being a dimension of the head in a direction perpendicular to the connection surface, at a point of overlap between the head and an edge of the pillar at the head end; the pillar has a pillar width, the pillar width being a minimum dimension of the pillar in a direction parallel to the connection surface midway between the die end and the head end; the pillar has a die-side flared end at the die end, the pillar widening progressively along the die-side flared end toward the die end, the die-side flared end extending outward at the die end in a direction parallel to the connection surface by a die-side flare extension that is greater than a lesser of half the die conductor thickness and half the pillar width; and the pillar has a head-side flared end at the head end, the pillar widening progressively along the head-side flared end toward the head end, the head-side flared end extending outward at the head end in a direction parallel to the connection surface by a head-side flare extension that is greater than a lesser of half the head thickness and half the pillar width.
This combination has been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/8/21